Citation Nr: 1547536	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for colon cancer.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1988 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The Louisville, Kentucky RO has assumed the role of agency of original jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a review of the record, further evidentiary development is required prior to the adjudication of this claim. 

As an initial matter, the most recent statement of the case was issued in March 2014; however, new relevant evidence has been associated with the claims file including a VA intestinal condition examination in October 2014.  As such, a remand is necessary for the AOJ to issue a supplemental statement of the case (SSOC) that considers the additional evidence.  See 38 C.F.R. §§ 19.31, 19.37.

Further, the Board finds the October 2014 VA examiner's opinion inadequate.  The VA examiner initially stated that it was less likely as not (less than 50/50 probability) that the Veteran's colon cancer was caused by or related to his symptoms in service.  The examiner adequately discussed and cited to medical evidence in the record but then concluded that "it simply cannot be said that the patient's current colon cancer was definitively related to his symptoms he had in service (specifically complaints of trace rectal blood in the Dec 2006-Jan 2007 time frame)."   This aforementioned statement appears to suggest the standard used in providing a negative nexus opinion was higher than what is necessary to establish service connection.  That is, the evidence does not need to establish that the disability is "definitely" related to service.  A grant of service connection would be warranted it the evidence for, and the evidence against, the claim are in relative equipoise.  As such, a new opinion is required on remand for clarification.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must return the claims file to the October 2014 VA examiner to address the etiology of the Veteran's colon cancer condition.  If the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled. 

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide a written response to the following inquiry: 

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's colon cancer is etiologically related to his active service.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

2.  Then, the claim for service connection of a colon cancer condition must be readjudicated.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




